DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 1/28/2022 and 2/09/2022 have been considered. 
Terminal Disclaimer
The terminal disclaimer filed on March 3rd, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 16/955,331, 16/955,393, and 16/955, 345 have been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on March 2nd, 2022, Sanjay Murthy requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 19-0733 the required fee of $ 200 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend the claims as drafted in the attached document. Applicant decided to send in the agreed upon changes in attached document titled:
16955264_Proposed_Examiner_Amendment_After_Final.pdf
Allowable Subject Matter
Claims 46, 48-51, and 53-60 (renumbered as 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant claims a system (claim 46 renumbered as claim 1) for stimulating neuronal activity of a nerve supplying a spleen, wherein the nerve is associated with a neurovascular bundle with at least one electrode configured to be in signaling contact with the nerve supplying the spleen and methods (claim 53 renumbered as 6 and claim 54 renumbered as 7) for, respectively, determining whether a neural interface is correctly placed in signaling contact with a nerve supplying a spleen, wherein the nerve is associated with a neurovascular bundle stimulating neuronal activity with positioning the electrode to be in signaling contact with the nerve supplying the spleen and reversibly stimulating neuronal activity in a nerve supply in a spleen, wherein the nerve is associated with a neurovascular bundle with positioning the electrode to be in signaling contact with the nerve supplying the spleen. The system and the methods claim the use an of electrode that, under control of a controller, applies an electrical signal to the nerve supplying the spleen having a charge density per phase of ≥ 70 µC per cm2 per phase and ≤ 1100 µC per cm2 per phase
The closest prior art Shafer (US 2005/0075701) teaches all the claimed subject matter except for wherein the charge density per phase applied to the nerve by the electrical signal is ≥ 2 per phase and ≤ 1100 µC per cm2 per phase. Fried (US 2017/0113046 A1) discloses this charge density per phase, but Fried is directed towards stimulation being applied in intracranial electrostimulation applications. Applicant’s invention is directed towards stimulation of neurovascular bundles associated with a spleen. As such, one of ordinary skill in the art would not be motivated to use the charge density of Fried because these charge densities are not taught as being applied to nerves of a neurovascular bundles in the spleen as are required by the independent claims. 
Furthermore, after consideration, applicant’s arguments regarding the combination of Shafer in view of Fried are persuasive.   
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the charge density per phase applied to the nerve supplying the spleen by the electrical signal is ≥ 70 µC per cm2 per phase and ≤ 1100 µC per cm2 per phase in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792